Fourth Court of Appeals
                                  San Antonio, Texas
                                       August 26, 2014

                                     No. 04-14-00495-CV

                            IN THE INTEREST OF E.D., a child,

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-01641
                          Honorable Richard Garcia, Judge Presiding


                                        ORDER

       Appellant’s motion for extension of time to file a brief is GRANTED. Appellant’s brief is
due on September 3, 2014.


                                                   _________________________________
                                                   Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of August, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court